QUESTION: Are municipal court judges and city prosecutors entitled to free sets of the Florida Statutes under s. 11.246, F.S.?
SUMMARY: Municipal court judges and municipal prosecuting attorneys are not entitled to free sets of the Florida Statutes under s. 11.246, F.S. The statute in question provides that sets of the Florida Statutes shall be furnished free only to the officials specifically designated therein. Among the officials so designated are "judges of the Florida court system" and "the prosecuting officers in the Florida court system and their assistants." Municipal courts are, in a broad general sense, a part of the court system of this state — at least until 1977 at which time the "phasing out" of these courts must, under s. 20(d)(4) of revised Art. V, State Const., be completed. But they are not a part of our state court system for the enforcement of our state laws, as contained in our Florida Statutes. Cf. Art. X, s. 12, State Const., providing that in construing the Constitution the terms "judicial office," "justices," and "judges" do not include courts established "solely for the trial of violations of ordinances." And the mere fact that, in enforcing municipal ordinances, municipal courts and prosecutors are a part of the overall court system of this state does not compel the conclusion that they are judges and prosecuting officers of "the Florida court system" within the intendment of a law providing for the free distribution of the Florida Statutes. The answer to your question need not, however, be determined by resort to inferences or conjectures. The true intent of the Legislature is made plain by s. 11.246(2)(c) and (d), supra, designating the officials in the court system who may requisition free sets of the Florida Statutes. Nowhere is provision made for the requisitioning of the statute books by a municipal court judge or clerk; and the only "prosecuting attorney" authorized to sign the requisition is the state attorney. Accordingly, your question must be answered in the negative.